Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for domestic priority based on provisional application 62/820736 filed on 03/19/2019. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 

(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-2, 8-9, 13-15, and 20 are rejected under 35 USC 102(a)(2) as being anticipated by Pitschel et al. (US 9922642 B2).
Regarding Claim 1, Pitschel discloses a method of operating a virtual agent (Col 8, Rows 65-67 and Col 16, Rows 4-10, digital assistant 326), comprising: 
(A) receiving a user utterance (Col 9, Rows 25-31, interact with user to obtain speech input); 
(B) providing the user utterance to a natural language understanding (NLU) service  (Col 9, Rows 63-67, speech to text converts speech input into tokens and thereafter passes the tokens to Natural Language Processor 332); 
(C) receiving, from the NLU service, a scored set of intents and entities derived from the user utterance (Col 10, Rows 6-15, attempt to associate words / tokens with one or more actionable intent; Col 11, Rows 12-15, an actionable intent node along with its property node are described as domain; Col 12, Rows 21-37 and Rows 55-59, select the domain with the highest confidence value where words identifying specific entities are given additional significance in selecting the actionable intent / domain); 
(D) selecting a topic flow in response to determining that an intent from the scored set of intents and entities is associated with the topic flow (Col 10, Rows 11-16, an actionable intent is associated with a task that can be performed by the digital assistant, the task has an associated task flow implemented in task flow models 354; see Col 11, Rows 54-56, “travel” domain with task flow for “travel” (i.e., topic)); 
(E) applying entities from the scored set of intents and entities to input nodes of the topic flow (Col 13, Rows 31-35, once NLP 332 identifies an actionable intent, NLP 332 generates a structure query representing the identified actionable intent; Col 13, Rows 40-51, “make me a dinner reservation at a sushi place at 7”, generate structure query with parameter cuisine = “Sushi” and parameter time = “7” in the “restaurant reservation” actionable intent / domain); and 
(F) executing the topic flow to respond to the user utterance (Col 13, Rows 64 – Col 14, Row 9, NLP 332 passes the structure query to task flow processor 336 to perform tasks / actions to complete user’s request). 
Regarding Claim 2, Pitschel discloses receiving a second user utterance during execution of the topic flow (Col 21, Rows 25-35, follow up speech input / clarification input from the user; see e.g., Col 20, Rows 44-67, follow up speech input to clarify the initial request “Call Mom”); 
providing a second user utterance to the NLU service (Col 22, Rows 3-15, adjusts intent inference / task execution based on subsequent clarification inputs); 
receiving, from the NLU service, a second scored set of intents and entities derived from the second user utterance (Col 22, Rows 3-15, adjusting natural language processing (intent inferencing Col 10, Rows 6-15, Col 11, Rows 12-15, Col 12, Rows 21-37 and Rows 55-59 select highest confidence value domain / actionable intent using words identifying specific entities)); 
Col 22, Rows 10-34, adjusting task flow processing / task flow models used in task execution; e.g., Col 22, Rows 15-20, altering a task flow to call Mom at work instead of at her cell phone number); 
applying entities from the scored set of intents and entities, or the second scored set of intents and entities, or a combination thereof, to data input nodes of the second topic flow (Col 22, Rows 15-20, altering a task flow to call Mom at work instead of at her cell phone number); and 
executing the second topic flow to respond to the second user utterance (Col 22, Rows 18-19). 
Regarding Claim 8, Pitschel discloses after executing the topic flow, outputting a predefined survey question (Col 16, Rows 1-3, request the user to indicate whether the user is satisfied with the response produced by the digital assistant) and receiving and storing user input in response to the predefined survey question (Col 17, Rows 26-38, user log 370 stores user request, context, response to user, and feedbacks from user).
Regarding Claim 9, Pitschel discloses a method of operating a virtual agent (Col 8, Rows 65-67 and Col 16, Rows 4-10, digital assistant 326), comprising: 
executing a global topic flow, wherein the global topic flow includes a topic discovery node (Col 23, Rows 9-33, storing global natural language processing data used in intent inference and task-flow processing models for sharing by a plurality of clients; in view of Col 10, Rows 14-29, digital assistant’s capabilities is dependent on the number and variety of task flows implemented and stored in task flow models 354 or the number and variety of actionable intents that the digital assistant recognizes; see Col 10, Rows 39-43, natural language processing is based on ontology 360 containing actionable intent node and property node relevant to actionable intents node), and wherein executing the topic discovery node of the global topic flow comprises: 
receiving a user utterance from a user (Col 9, Rows 25-31, interact with user to obtain speech input); 
providing the user utterance to a natural language understanding (NLU) service (Col 9, Rows 63-67, speech to text converts speech input into tokens and thereafter passes the tokens to Natural Language Processor 332); 
receiving, from the NLU service, a scored set of intents and entities derived from the user utterance (Col 10, Rows 6-15, attempt to associate words / tokens with one or more actionable intent; Col 11, Rows 12-15, an actionable intent node along with its property node are described as domain; Col 12, Rows 21-37 and Rows 55-59, select the domain with the highest confidence value where words identifying specific entities are given additional significance in selecting the actionable intent / domain); 
selecting a topic flow in response to determining that an intent from the scored set of intents and entities is associated with the topic flow (Col 10, Rows 11-16, an actionable intent is associated with a task that can be performed by the digital assistant, the task has an associated task flow implemented in task flow models 354; see Col 11, Rows 54-56, “travel” domain with task flow for “travel” (i.e., topic)); 
applying entities from the scored set of intents and entities to input nodes of the topic flow (Col 13, Rows 31-35, once NLP 332 identifies an actionable intent, NLP 332 generates a structure query representing the identified actionable intent; Col 13, Rows 40-51, “make me a dinner reservation at a sushi place at 7”, generate structure query with parameter cuisine = “Sushi” and parameter time = “7” in the “restaurant reservation” actionable intent / domain); and 
executing the topic flow to respond to the user utterance (Col 13, Rows 64 – Col 14, Row 9, NLP 332 passes the structure query to task flow processor 336 to perform tasks / actions to complete user’s request). 
Regarding Claim 13, Pitschel discloses wherein the global topic flow includes a survey node that is executed after the topic discovery node, wherein executing the survey node of the global topic flow comprises: outputting a predefined survey question to the user (Col 16, Rows 1-3, request the user to indicate whether the user is satisfied with the response produced by the digital assistant) and receiving and storing user input in response to the predefined survey question (Col 17, Rows 26-38, user log 370 stores user request, context, response to user, and feedbacks from user). 
Regarding Claim 14, Pitschel discloses a non-transitory, computer-readable medium storing instructions executable by a processor of a computing system, the instructions comprising instructions to implement the method of claim 9 (Col 7, Rows 39-43, memory 302 for processors 304; Col 8, Rows 53-55, applications / programs 324 for execution by processors 304).
Regarding Claim 15, Pitschel discloses receiving a second user utterance during execution of the topic flow (Col 21, Rows 25-35, follow up speech input / clarification input from the user; see e.g., Col 20, Rows 44-67, follow up speech input to clarify the initial request “Call Mom”); 
Col 22, Rows 3-15, adjusts intent inference / task execution based on subsequent clarification inputs); 
receiving, from the NLU service, a second scored set of intents and entities derived from the second user utterance (Col 22, Rows 3-15, adjusting natural language processing (intent inferencing Col 10, Rows 6-15, Col 11, Rows 12-15, Col 12, Rows 21-37 and Rows 55-59 select highest confidence value domain / actionable intent using words identifying specific entities)); 
selecting a second topic flow in response to determining that a second intent from the second scored set of intents and entities is associated with the second topic flow (Col 22, Rows 10-34, adjusting task flow processing / task flow models used in task execution; e.g., Col 22, Rows 15-20, altering a task flow to call Mom at work instead of at her cell phone number); 
applying entities from the scored set of intents and entities, or the second scored set of intents and entities, or a combination thereof, to data input nodes of the second topic flow (Col 22, Rows 15-20, altering a task flow to call Mom at work instead of at her cell phone number); and 
executing the second topic flow to respond to the second user utterance (Col 22, Rows 18-19). 
Regarding Claim 20, Pitschel discloses executing a survey node after executing the topic discovery node, wherein the survey node comprises instructions to output a predefined survey question to the user (Col 16, Rows 1-3, request the user to indicate whether the user is satisfied with the response produced by the digital assistant) and receiving and Col 17, Rows 26-38, user log 370 stores user request, context, response to user, and feedbacks from user). 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7, 10-12, and 16-19 are rejected under 35 USC 103(a) as being unpatentable over Pitschel et al. (US 9922642 B2) in view of Vibbert et al. (US 2016/0042735 A1).

Regarding Claims 3 and 16, Pitschel does not disclose resuming execution of the topic flow after completing execution of the second topic flow. 
Vibbert teaches a virtual agent that processes a first user utterance using a natural language understanding service to derive a set of scored intents (¶39, NLU engine 203 process ASR speech input to determine semantic interpretation and dialog manager 204 outputs prompts and responds to semantic interpretations to manage a dialog process with human user; ¶95, perform NLU ranking of user commands) and select a first topic flow in response to determining that an intent from the scored set of intents is associated with the first topic flow for execution (¶95, use NLU interpretation of user input to determine which task to launch by identifying the intent of the dialog; in view of ¶68, determine which task specification and traverse task tree 400 of the task specification).
Further, during execution of the first topic flow, the virtual agent receives a second user utterance (¶51 and ¶81, task manager may monitor user input received at any time, even during execution phase) and performs NLU processing to determine a second scored set of intents to select a second topic flow for execution while suspending the execution of the first topic flow (¶98). Once the virtual agent finishes the second topic flow, resume execution of the first topic flow (¶98, once the newly requested task has completed execution, task execution engine 610 may resume running the previously executing task that was suspended).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Pitschel to allow for interrupting the execution of the first task flow with the execution of the second task flow and resuming the first task flow after completion of the second task flow in order to allow the user to customize the execution of tasks (Vibbert, ¶55 and ¶81). 
Regarding claims 4, 10, and 17, Vibbert modifies Pitschel to execute a greetings node to output a predefined greeting to the user before executing the topic discovery node (Vibbert, ¶75, GreetUser dialog agent presents authenticated user with a greeting).
Regarding claims 5, 11-12, and 18-19, Vibbert modifies Pitschel to implement the global topic flow to include an additional topics node that is executed after the topic discovery node such that after executing the topic flow, outputting a predefined prompt asking whether there is an additional topic to be discussed (Vibbert, ¶122 and Fig. 7, in view of ¶39, step 722, identify next task to be executed and return to step 702 to wait for further user commands instructing the dialog application to execute new tasks by prompting the human user to input speech command); 
receiving user input in response to the predefined prompt (Vibbert, ¶122 and Fig. 7, step 702, receiving user command); and 
Vibbert, ¶122 and Fig. 7, the loop of performing steps 708-720 continues until there are no tasks scheduled for execution; this modifies Pitschel to perform NLU ranking of actionable intents with highest confidence values to execute new task flows based on human user’s desire for additional topics / requests). 
Regarding Claim 6, Pitschel discloses wherein the user input is a second user utterance (Col 21, Rows 25-35, follow up speech input / clarification input from the user; see e.g., Col 20, Rows 44-67, follow up speech input to clarify the initial request “Call Mom”; as modified by Vibbert, ¶39 and ¶122, follow up speech input as response to prompts for additional tasks) comprising: 
providing a second user utterance to the NLU service (Col 22, Rows 3-15, adjusts intent inference / task execution based on subsequent clarification inputs); 
receiving, from the NLU service, a second scored set of intents and entities derived from the second user utterance (Col 22, Rows 3-15, adjusting natural language processing (intent inferencing Col 10, Rows 6-15, Col 11, Rows 12-15, Col 12, Rows 21-37 and Rows 55-59 select highest confidence value domain / actionable intent using words identifying specific entities)); 
identifying the additional topic to be discussed based on the second scored set of intents and entities is derived from the second user utterance (Col 22, Rows 10-34, adjusting task flow processing / task flow models used in task execution; e.g., Col 22, Rows 15-20, altering a task flow to call Mom at work instead of at her cell phone number; Vibbert, ¶122 and Fig. 7, restart at step 702 and perform NLU ranking); 
Regarding Claim 7, VIbbert modifies Pitschel wherein the predefined prompt includes user interface elements, and wherein receiving the user input comprises receiving the user input based on user interactions with the user interface elements of the predefined prompt (Vibbert, Fig. 5B; see Pitschel, Col 6, Rows 12-14, to be implemented by graphical user interface module 256). 
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2017/0046124 A1 discloses a digital assistant implementing a natural language processor, upon receiving a trigger command, to understand audio commands by identifying the most likely semantics of string of text based on assessment of multiple possible semantics which could be derived from the string of text. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/25/2021